Citation Nr: 1712824	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  14-13 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities secondary to service-connected diabetes mellitus type II (DM).

2. Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1962 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted bilateral hearing loss and assigned a noncompensable rating effective March 26, 2010; and denied service connection for DM and peripheral neuropathy.  The Veteran appealed the initial rating for his bilateral hearing loss and the denials for service connection for DM and peripheral neuropathy.

In a June 2014 rating decision, the RO granted service connection for DM and assigned a rating of 20 percent effective March 26, 2010.  The Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In January 2017, the Veteran testified before the Board in St. Petersburg.  A transcript of the hearing has been associated with the Veteran's claims file. 

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The probative evidence of record reflects that the Veteran's peripheral neuropathy is secondary to his service-connected DM.


CONCLUSION OF LAW

The criteria for an award of service connection for peripheral neuropathy of the bilateral lower extremities secondary to DM have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable action taken below concerning the claim for service connection for peripheral neuropathy, the Board will not discuss further whether those duties have been accomplished.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has peripheral neuropathy of the bilateral lower extremities secondary to his service-connected DM.

Private treatment records from 2008 through March 2010 reflect an assessment of neuropathy and continued treatment with medication.  A March 2010 statement from the Veteran's private physician reflects a diagnosis of DM since April 2006.  An October 2013 letter from the Veteran's private physician indicates that the Veteran has been a longstanding patient and that during that time his physician "has been treating his neuropathy which has been caused by his diabetes."  

An April 2011 VA examination report reflects a diagnosis of peripheral neuropathy since 2007, but the VA examiner opined that the Veteran did not have DM and therefore the peripheral neuropathy was most likely due to his peripheral vascular disease and not DM.  Further, a November 2013 VA examination found that the Veteran did not have diabetic peripheral neuropathy, but instead had diabetic neuropathy or renal dysfunction, erectile dysfunction, and cardiac conditions.

Given the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that his peripheral neuropathy of the bilateral lower extremities is secondary to his service-connected DM.  While the Board acknowledges the negative nexus opinions from the April 2011 and November 2013 VA examiners, the Board finds that the Veteran's private physician's statement in October 2013 has more probative weight.  Specifically, the Veteran's private physician has been treating the Veteran for a long time and is qualified opine on the etiology of the Veteran's disability.  In addition, the private physician's chronology of the disability is corroborated by the April 2011 VA examiner who found that the Veteran has had peripheral neuropathy since 2007, one year after his April 2006 DM diagnosis.

As such, the Board finds that service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected DM is warranted.


ORDER

Entitlement to service connection for bilateral lower peripheral neuropathy secondary to service-connected DM is granted.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an initial compensable rating for bilateral hearing loss.

The Board notes that the Veteran submitted a private hearing loss examination in December 2013.  Unfortunately, it is unclear whether the Maryland CNC speech discrimination test was used to measure the Veteran's speech recognition.  Further, the Board notes that his last VA hearing examination was in May 2011 and that the Veteran has since been fitted with hearing aids.  Accordingly, a remand is necessary in order to afford the Veteran another VA examination to adequately assess the severity of his hearing loss.  See Palczewski v. Nicholson, 21 Vet. App 74, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On remand, any ongoing private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA and private treatment records pertinent to the Veteran's claim for an increased rating for bilateral hearing loss.  Ask the Veteran to complete a VA Form 21-4142 to obtain any private treatment records not yet associated with the claims file.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

If the Veteran fails to provide the necessary authorization, he should be notified that he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA examination to determine the current severity of his hearing loss.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

3.  After completing any additional development deemed necessary, readjudicate the claim remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


